Citation Nr: 0823589	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  96-48 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to for service connection for a neck 
disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1980 to 
February 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board issued a decision in November 2006 denying three 
additional claims the veteran had appealed - for service 
connection for anemia, a bilateral hip disorder, and 
hemorrhoids.  The Board remanded her remaining two claims at 
issue - for service connection for a neck disorder and 
bilateral shoulder disorder, to the RO via the Appeals 
Management Center (AMC) for further development, 
including to have her examined for medical nexus opinions 
concerning whether she has these claimed conditions and, is 
so, whether they began during or otherwise are attributable 
to her military service.

The Board now sees, however, that the claim for service 
connection for a neck disorder was previously considered - 
and denied, in February 1996, which, ordinarily, would first 
require the submission of new and material evidence to reopen 
this claim.  38 C.F.R. § 3.156 (2007); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review a previously denied, 
unappealed claim on a de novo basis in the absence of a 
threshold preliminary finding that new and material evidence 
has been submitted).  Since, however, in requesting a VA 
examination for a medical nexus opinion when remanding this 
case in November 2006 the Board, for all intents and 
purposes, treated the claim as already reopened, there will 
not now be a determination of whether there is new and 
material evidence because the Board already has directed 
further development of the claim, which, according to VA 
regulation, would only have been warranted had the Board 
first necessarily determined there was new and material 
evidence.  See 38 C.F.R. § 3.159(c)(4)(iii) (indicating VA is 
not obligated to schedule a VA examination for a medical 
nexus opinion unless and until there is new and material 
evidence to reopen the claim).
In effect, the Board having previously treated the neck 
disorder claim as reopened by directing that further 
development on remand necessarily precludes the Board from 
now making a contrary finding because of the legal theory of 
promissory or equitable estoppel.  Prior to the passage of 
the Veterans Claims Assistance Act (VCAA), for example, 
eliminating any preliminary consideration of whether a claim 
was well grounded, if VA had decided the claim was, then 
there was no going back on that determination.  Cf. Campbell 
v. Gober, 14 Vet App 142 (2000); Nolen v. Gober, 222 F.3d 
1356 (Fed. Cir. 2000).  See, too, Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  Consequently, the Board will 
adjudicate the neck disorder claim on the full merits, i.e., 
de novo.

FINDINGS OF FACT

1.  The veteran does not have a current neck disability or a 
right shoulder disability.  

2.  And although she has a left shoulder disability, 
osteoarthritis and left biceps tendinitis, it first developed 
more than one year after her discharge from the military and 
has not been attributed by competent medical evidence to her 
military service.  

CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability due to a 
disease or injury incurred in or aggravated by her military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  The veteran also does not have a right shoulder 
disability due to a disease or injury incurred in or 
aggravated by her military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

3.  The veteran's left shoulder disability was not incurred 
or aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in April 
2004, June 2004, and April 2007, the RO and AMC advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued two of those VCAA notice letters prior to 
initially adjudicating the veteran's claims in October 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  The April 2004 VCAA letter 
also specifically asked that she provide any evidence in her 
possession pertaining to her claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also Pelegrini II, at 120-21.

As well, the more recent April 2007 letter also informed the 
veteran that downstream disability ratings and effective 
dates would be assigned if her underlying claims for service 
connection were granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing her this 
additional VCAA notice in April 2007, the AMC has gone back 
and readjudicated her claims in the January 2008 supplemental 
statement of the case (SSOC).  This is important to note 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence he 
is required to submit; and 
(2)  based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007)

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of her 
VA compensation examinations.  Indeed, the Board's November 
2006 remand was to have her examined to determine whether 
she, in fact, has the conditions claimed and, if so, to 
determine their etiology, but especially insofar as whether 
they relate back to her military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
November 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain conditions, like arthritis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  The 
veteran has a diagnosis of osteoarthritis of the left 
shoulder, so there is no disputing she has current disability 
involving this shoulder.  She does not, however, have a 
current diagnosis of a right shoulder disorder.  Her post-
service medical records are completely unremarkable for any 
diagnosis of or treatment for such a disorder, and her 
May 2007 VA examination (following the Board's November 2006 
remand) also did not result in this required diagnosis.  
Therefore, her right shoulder disorder claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for past disability).

The veteran also does not have a diagnosis of a neck or 
cervical spine disorder.  She complained of neck pain at a 
service department clinic in 1999, but no diagnosis was 
provided.  In March 2001, she complained of left-sided neck 
pain during an appointment in a VA outpatient clinic.  The 
examining physician detected some tenderness in the left 
lower region of the cervical spine, with radiation down the 
trapezius to the medial scapula.  But no specific underlying 
disorder was identified.  November 2001 X-rays also showed no 
abnormalities.  She complained of a stiff neck in May 2002, 
but again was not diagnosed with an underlying neck or 
cervical spine condition.

In December 2003, the veteran again complained of neck and 
shoulder pain at a private hospital.  She had full range of 
motion in her cervical spine.  A CT scan showed minimal 
thickening of the C3-4 level posterior longitudinal ligament 
without evidence of frank herniation.  X-rays of her cervical 
spine were negative, and there was no evidence of acute 
injury.  The physician's diagnostic impression was 
cervicalgia, or cervical spine pain.  But pain, alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As requested in the Board's November 2006 remand, the veteran 
had a VA examination in May 2007, at which time she again 
complained of neck pain.  She did not differentiate between 
the pain in her neck and left shoulder.  Upon examination, 
the forward flexion of her neck was to 45 degrees (normal), 
with pain during the last 10 degrees of motion.  Her 
extension also was to 45 degrees (normal) with pain 
throughout the last 5 degrees.  Left lateral flexion was to 
35 degrees with pain (45 degrees is normal), and right 
lateral flexion also was 45 degrees (normal) with a 
"pulling" sensation on the left side of her neck.  Left 
rotation was to 80 degrees (normal), without pain, and right 
rotation also was to 80 degrees (normal) with a "pulling" 
sensation across her left shoulder.  No additional limitation 
of motion was observed on repetitive motion.  

Although the veteran experienced painful and slightly limited 
motion of her cervical spine, the examiner stated there was 
insufficient evidence to support a diagnosis of a chronic 
cervical spine disorder.  An MRI was normal with no evidence 
of arthritis or disc disease.  The examiner added that it was 
not likely the veteran's symptoms were related to any 
abnormality in her neck because her current symptoms are not 
anatomically localized to the area of her cervical spine.  
Rather, her symptoms are more likely related to her left 
biceps tendinitis and osteoarthritis of the left shoulder.

As this evidence shows, the veteran has pain in her cervical 
spine.  But this pain has been attributed to her left 
shoulder disability, not to a separate neck or cervical spine 
disability.  She does not have a diagnosis of a cervical 
spine disorder.  Therefore, absent this required diagnosis, 
this claim must be denied.

With regards to her left shoulder disability, the veteran's 
SMRs do not show a diagnosis of or treatment for such a 
condition.  She was in a motor vehicle accident in March 
1984, and it was noted that she had a muscle strain in her 
neck.  Her physical therapy records from March 1984 indicate 
she carried her left shoulder high.  Ten days later, a 
physical therapy report stated that her condition had 
improved, and that she held her shoulders level.  Her October 
1994 military separation examination was unremarkable for any 
diagnosis of or treatment for a left shoulder condition.  

Post-service treatment records show complaints of shoulder 
pain.  In May 2007, as mentioned, the veteran a VA 
examination following the Board's November 2006 remand.  She 
complained of constant left shoulder pain.  She stated that 
no daily medication has relieved her condition.  She also 
stated that she slept with a heating pad on her shoulder 
every night.  The examiner diagnosed osteoarthritis of the 
left shoulder and left biceps tendinitis.  The examiner then 
opined that it was not at least as likely as not that the 
veteran's left shoulder symptoms were related to her motor 
vehicle accident during service, over 20 years earlier.  
Instead, the examiner attributed the osteoarthritis in the 
veteran's left shoulder to the normal aging process and her 
left biceps tendinitis to repetitive motion.  The examiner 
elaborated that there was no evidence that the veteran's 
arthritis had manifested within one year of her separation 
from service.  At her examination, she had "minimal change" 
from osteoarthritis on an X-ray.  The examiner therefore 
concluded that it was more likely that the osteoarthritis had 
developed recently.  



So there is no competent medical evidence etiologically 
linking any current left shoulder disability (either the 
osteoarthritis or left biceps tendonitis) to the veteran's 
military service - including to any injury she sustained 
during service such as in the motor vehicle accident 
mentioned.  For these reasons and bases, the preponderance of 
the evidence is against her claims - in turn meaning there is 
no reasonable doubt to resolve in her favor and her claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a neck disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


